NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TIANJIN MAGNESIUM INTERNATIONAL CO.,
LTD.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,

AND
US MAGNESIUM LLC,
Defendant-Appellee.

2012-1478

Appea1 from the United States Court of International
Trade in consolidated case nos. O9-CV-OO12 and 09-CV-
0030, Senior Judge Nicho1as Ts0uca1as.

ON MOTION

ORDER

US Magnesium LLC moves without opposition to
modify the trial court’s protective order to bring Ash1ey C.
Parrish and Tzu-Huan Augustine Lo within its terms.

TIANJIN MAGNESIUM INTL V. US

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

AUG 1 6 2012
Date

cc: David A. Riggle, Esq.
Stephen A. Jones, Esq.
Renee A. Gerber, Esq.
s25

FoR THE CoURT

/s/ J an Horba1
J an Horbaly
C1erk

 

ql£
"'8'1?\?; Fsne\i¢xi cmcun‘

AUG 15 2012

JAN HORBALY
C|.EHK

FOH